Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1064 Filed 09/10/21 Page 1 of 36




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 PAUL RUEDE,

       Plaintiff,                       Case No. 19-12943
                                        Honorable Laurie J. Michelson
 v.

 CERTAINTEED CORPORATION,

       Defendant.


                 OPINION AND ORDER
      GRANTING MOTION FOR SUMMARY JUDGMENT [18]


      Paul Ruede, Ph.D., worked for CertainTeed Corporation for many

years. In 2016 and 2017, two new people became his direct supervisor and

his direct supervisor’s supervisor. At that time, Ruede was in his sixties and

the two new supervisors were in their forties. Ruede’s two-above supervisor

rated Ruede’s 2016 performance negatively, and Ruede’s direct supervisor

rated Ruede’s 2017 performance negatively. Ruede was eventually placed

on a performance improvement plan. Although Ruede completed the plan’s

listed objectives, he continued to have performance issues, and CertainTeed

fired him less than three months later. In Ruede’s view, those circumstances

are suspicious, and he believes that his age motivated CertainTeed’s

termination decision.
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1065 Filed 09/10/21 Page 2 of 36




      So Ruede filed this lawsuit, alleging that CertainTeed violated state

and federal laws prohibiting age discrimination in the workplace. After the

parties completed discovery, CertainTeed sought summary judgment.

Having thoroughly reviewed the summary-judgment record, the Court

concludes that no reasonable jury could find that Ruede’s age played any

legally significant role in CertainTeed’s decision to fire Ruede. Thus, for the

reasons set out below, the Court will GRANT CertainTeed’s motion for

summary judgment.




      Because CertainTeed seeks summary judgment, the following factual

summary is based on reading the record in the light most favorable to

Ruede. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

      Ruede was born in 1951. In 1982, he earned a doctorate in organic

chemistry. (ECF No. 21, PageID.899.) Since that time, he has worked for a

few companies, including Owens Corning. (ECF No. 21, PageID.900.)

Ruede’s work has included evaluating asphalt coatings and developing

adhesives for solar panels. (See ECF No. 21, PageID.899–900.)




                                      2
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1066 Filed 09/10/21 Page 3 of 36




      CertainTeed is a “leading brand of . . . building products, including

roofing, siding, fenc[ing], [and] decking.” About CertainTeed, CertainTeed,

https://perma.cc/Q55B-JQ26. “CertainTeed and its affiliates have more than

6,300 employees and more than 60 manufacturing facilities throughout the

United States and Canada.” Id. The events leading to this case all occurred

at CertainTeed’s Development Center in Jackson, Michigan.

      Ruede started with CertainTeed in 1999. (PageID.260.)1 In 2004,

CertainTeed decided to reduce operations in Jackson, Michigan where

Ruede was working. (PageID.262.) Although the company initially planned

to transfer Ruede to Pennsylvania, CertainTeed later decided that his

analytical skills were not needed there, and so he was let go. (PageID.262.)

      But about six years later, CertainTeed rehired Ruede. (PageID.280.)

In particular, Ruede was hired as a “Senior Materials Scientist” at the

Development Center in Jackson, Michigan. (PageID.869.) Ruede and

George Walrath were the only two chemists who worked at the Development

Center. (PagID.288.) At the time of his rehire in December 2010, Ruede was

58 years old (see PageID.159), and Walrath was about 62 years old (see

PageID.395–396; PageID.739).




      1   All record citations are to ECF No. 18, unless otherwise indicated.
                                            3
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1067 Filed 09/10/21 Page 4 of 36




        By the summer of 2016, Ruede was over five years into his second stint

at CertainTeed. At this time, he was spending a significant amount of his

working hours on CertainTeed’s “ICON” project. (PageID.298, 302, 496,

612.) To simplify, ICON was a type of siding for houses. (PageID.466.) At

the Development Center, Ruede was the only chemist that worked on ICON.

(PageID.392.) ICON eventually reached the market, but its run was short-

lived. There were complaints from builders and homeowners about gaps

forming between the planks. (PageID.480.) And the product was also not

cost-effective for CertainTeed to produce. (PageID.600.)

        In   August   2016,   CertainTeed    hired   Dev   Barpanda,    Ph.D.

(PageID.460, 501.) Prior to joining CertainTeed, Barpanda held a senior

research and development position at Dow Chemical; in that role, he

supervised other doctoral-level scientists or engineers. (PageID.464–469.)

When Barpanda was hired at CertainTeed, he became the supervisor of

Ruede’s direct supervisor. (See PageID.485.) At the time of his hire,

Barpanda was 46 years old, and Ruede was 65 years old. (see PageID.159,

492.)

        Ruede believes that Barpanda treated him harshly or unfairly. Ruede

recalls that in late 2016, he was going to be late for a meeting and informed

the presenter that he would be late. (PageID.211–212.) When Ruede arrived

                                       4
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1068 Filed 09/10/21 Page 5 of 36




at the meeting, Barpanda “turned to [Ruede] and said, ‘You know, you could

be courteous and tell people when you’re going to be late.’” (PageID.211.)

After both Ruede and the presenter told Barpanda that Ruede had in fact

given notice, “Barpanda . . . [sat there] cross-armed, fuming, furious,

staring straight ahead.” (PageID.212.) As another example, in early 2017,

Barpanda forced Ruede to clean up a mess in the lab left by two interns.

(PageID.216–217.) Not only was this not Ruede’s responsibility (Ruede had

already cleaned up his part of the lab), it caused Ruede to miss a deadline

for his direct supervisor. (Id.) Ruede also recalls other incidents with

Barpanda, including that Barpanda forced him (but not younger workers)

to do calculations by hand (PageID.213, 230, 234) and that Barpanda would

force him and the other older chemist, Walrath, to complete work in less

time than younger workers (PageID.391–392).

      In January 2017, CertainTeed hired Jay Tudor. (PageID.295, 484.)

Tudor had worked for Dow Chemical for 21 years and reported to Barpanda

for some of that time. (PageID.501, 596.) Tudor, who did not hold a doctorate

(PageID.594),    became    Ruede’s    direct   supervisor   at   CertainTeed

(PageID.485). At the time of his hire, Tudor was about 43 years old. (See

PageID.607.)




                                      5
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1069 Filed 09/10/21 Page 6 of 36




       In March 2017, Ruede was issued his performance review for the 2016

calendar year. (PageID.570–579.) Because Tudor had only recently taken

over   as      Ruede’s   direct    supervisor,   Barpanda    completed    Ruede’s

performance review. (PageID.312.) Barpanda’s review was based on

discussions with Ruede’s former direct supervisor (the one before Tudor) as

well as his own personal observations of Ruede. (PageID.473–474.)

Barpanda’s review of Ruede was not positive. He wrote, “Going forward—

Paul needs better project planning and prioritization skills to be successful

and should move away from the need to be guided for short-term (weekly)

in a task-list fashion (which is NOT expected at his senior-level Material

Scientist role), he needs to demonstrate that he shares information

willing[ly] with other team members.” (PageID.579.) Barpanda thought

that    Ruede       needed    to     demonstrate    better     “[p]rofessionalism,

planning/organization,       communication,      project    leadership/ownership,

responsiveness as well deeper-science understanding.” (Id.) Barpanda

added, “[l]ack of sustained improvement next 1–2 months on all areas

(mentioned above) can lead to more formal establishment of improvement

plan.” (Id.)

       In addition to Barpanda’s opinion, Ruede’s performance review for

2016 also included feedback from other CertainTeed employees. One wrote,

                                          6
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1070 Filed 09/10/21 Page 7 of 36




“Paul commonly starts but does not finish well on projects.” (PageID.579.)

Another thought, “[Paul] often does not prioritize his work well enough to

bring his project steps to a conclusion.” (Id.) Although Ruede has not

attempted to disprove these statements, he does claim that they were

“cherry-picked.” (PageID.319.) According to Ruede, Barpanda only included

his coworkers’ negative comments in his performance review and omitted

their positive remarks. (PageID.319.)

      In July 2017, Tudor (i.e., Ruede’s direct supervisor) hired Nikhil

Japtiwale as a materials test engineer. (PageID.664, 666–667.) Although

his precise age is not disclosed in the record, Ruede has described Japtiwale

as a “younger” worker. (PageID.392; see also PageID.393 (indicating

Japtiwale had only five years’ experience).) Ruede was involved in the hiring

process and thought that Japtiwale did not have adequate experience for

the position. (PageID.393, 872.)

      Soon after Japtiwale’s hire, either Barpanda or Tudor assigned two

college interns to work under Japtiwale. (PageID.366, 368.) In Ruede’s view,

the interns were assigned to a new hire as opposed to him or Walrath (the

other senior chemist) because “[Japtiwale] wanted to be a manager and this

is how to become a manager.” (PageID.368.) Ruede would later explain that

CertainTeed “[had an] initiative to hire younger people and have them be

                                      7
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1071 Filed 09/10/21 Page 8 of 36




promoted to managers in the system rather than having people from the

outside coming in.” (PageID.369, 378.)

      In October 2017, Tudor issued Ruede a 90-day performance

improvement plan (PIP). (PageID.690–692.) Among the listed “Performance

Concerns” was that a catalyst for the ICON siding material had become

obsolete in 2016, but Ruede had not completed the specifications or obtained

approval for an alternate catalyst; that finding an alternate source for “fly

ash” was a priority, but Ruede still had not established an alternate source;

and that “[b]asic tasks” were requiring “constant reminders.” (PageID.690.)

(“Fly ash” is ash produced from the burning of pulverized coal. User

Guidelines for Waste and Byproduct Materials in Pavement Construction,

Federal     Highway      Administration     Research     and     Technology,

https://perma.cc/Y3QW-RJ8N.)      The     performance   improvement      plan

included a bulleted list of six items that Ruede was supposed to accomplish

in the 90 days. (PageID.691.) Among these items were that Ruede was to

qualify a company as an alternate source for fly ash, complete lab tests on

the fly ash, and complete a study evaluating “foam reaction time.”

(PageID.691.) The PIP further stated, “We will meet each Tuesday at 3:00

p.m. . . . The focus of these meetings will be to discuss your progress on the

areas identified above.” (Id.) Tudor also wrote, “Assuming you successfully

                                      8
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1072 Filed 09/10/21 Page 9 of 36




complete this plan for improvement, you will be expected to maintain the

improved level of performance throughout your employment with

CertainTeed.” (PageID.692.)

      Ruede completed the 90-day performance improvement plan. The last

weekly meeting under the PIP was on January 23, 2018. When later asked

about what was said at the January 23 meeting, Tudor recalled, “I said [to

Ruede], ‘Okay, the PIP is done. You completed everything.’ You know, ‘Keep

going.’” (PageID.618.) It is unclear whether Tudor told Ruede at the

January 23 meeting that he believed that Ruede had struggled to complete

the PIP. (PageID.628.)

      That would not be communicated to Ruede until March 2018. Around

that time, Tudor was preparing Ruede’s performance evaluation for the

2017 calendar year. Tudor told Nicole Orlosky, a human resources manager

for CertainTeed, that Ruede was continuing to have the same issues that he

had prior to the PIP. (PageID.737, 739.) Orlosky recommended that Tudor

document what was said at the January 23 meeting. (PageID.738.) Tudor

did so. In a memo to Ruede dated March 6, 2018, Tudor wrote, “The 90 day

PIP period concluded on January 24, 2018. You have completed all of the

items outlined within the PIP.” (PageID.694.) Tudor’s memo continued,

“You have completed all of the items listed within the PIP, however this is

                                      9
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1073 Filed 09/10/21 Page 10 of 36




 with a very high degree of interaction and guidance (weekly 1:1 meetings).

 You need to continue to build upon your achievement and perform at a high

 level, even with less guidance.” (PageID.694.) “In addition,” Tudor wrote, “I

 recommend that you take a high level viewpoint within your projects (less

 task oriented), and be decisive and speak-up about things that are

 important within your projects.” (PageID.694.)

       When Ruede was later asked about this memo, he disputed that there

 was a “very high degree of interaction and guidance” during the PIP. He

 explained that in the normal course, he would have a one-hour meeting with

 Tudor every month. (PageID.342–343.) On the PIP, Ruede had weekly

 meetings that were 15 minutes long. (Id.) “So,” according to Ruede “if you

 total up four 15-minute meetings, that’s equal to one—the standard of one

 monthly one-on-one meeting. So there[] [was] not . . . very high degree of

 interaction and guidance.” (PageID.342.)

       The same day that he authored the memo, March 6, 2018, Tudor also

 completed Ruede’s performance evaluation for 2017. It was not positive.

 Tudor wrote, “Paul struggled with many projects this year.” (PageID.709.)

 Tudor noted that Ruede often stated that management was not listening;

 but, wrote Tudor, Ruede needed to first make sure that the work had been

 done to enable a decision by management. (See id.) Tudor provided

                                      10
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1074 Filed 09/10/21 Page 11 of 36




 examples of “gaps” that occurred in 2017, including the lack of progress in

 finding a replacement catalyst and replacement fly ash. (Id.) Tudor

 remarked, “Paul must learn from these projects and strive to be better

 prepared in the future.” (Id.) Tudor evaluated Ruede’s performance at a 1.5

 out of four or five. (PageID.706.) (The record is ambiguous as to whether

 CertainTeed used a four- or five-point scale. (See PageID.316, 589.))

       At some point after his termination, Ruede drafted a rebuttal to

 Tudor’s examples of “gaps.” (ECF No. 21, PageID.1016.) (Although the

 rebuttal is undated, it includes a reference to being fired. (Id. (“Dave Beck[]

 was let go 2 weeks before me[.]”).)) In his rebuttal, Ruede indicates that

 despite advocating for a new catalyst, he “could not get people to see the

 urgency,” and CertainTeed continued to use the old catalyst. (See id.)

 Regarding the fly ash, Ruede indicates that someone from purchasing had

 insisted that the old source be used; further, Ruede stated that a decision-

 maker from another group had pushed other trials ahead of Ruede’s trials

 on the alternate fly ash. (Id.)

       In April 2018, Tudor called Orlosky in HR to discuss Ruede’s ongoing

 performance issues and to inform her that he was recommending Ruede’s

 termination. (PageID.738.) Orlosky asked Tudor to prepare a memorandum

 backing his recommendation. (Id.)

                                       11
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1075 Filed 09/10/21 Page 12 of 36




       Tudor prepared a document titled “Record of Meetings and

 Performance of Paul Ruede.” (PageID.712.) In a section of the document

 dedicated to post-PIP conduct, Tudor noted that there had been recent

 claims about the ICON product “which are likely caused by the expired

 chemicals being used.” (PageID.713.) Tudor further noted that it was

 Ruede’s lack of urgency in finding a replacement catalyst that caused the

 plant to use the expired catalyst for the ICON product. (Id.) In the post-PIP

 section, Tudor also noted that it had been discovered that the specifications

 for the ICON raw materials were inaccurate. (PageID.714.) Tudor further

 described how Ruede had failed to properly prepare a table for a meeting

 despite having several chances to do so and despite the meeting being

 rescheduled. (Id.) Tudor documented a couple of other post-PIP issues. (Id.)

       In April 2018, Ruede was terminated from CertainTeed. Tudor recalls

 speaking with Barpanda about terminating Ruede: “I told him my thoughts

 on his performance, and I said, ‘It’s time because he’s not going to improve,

 I don’t see his performance improving.’ So, ultimately, Dev [Barpanda] said,

 ‘Yes, let’s go forward.’” (PageID.667.) Barpanda confirmed that while both

 Tudor and Orlosky advised him on Ruede’s termination, he was the final

 decision-maker. (PageID.550.) According to Ruede, when Tudor walked him

 to HR for exit paperwork, Tudor merely said something like “well, you know,

                                      12
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1076 Filed 09/10/21 Page 13 of 36




 you had performance issues in 2017.” (PageID.399.) Tudor recalls giving

 Ruede a more extensive explanation for his termination. (PageID.669–670.)

 In either case, Ruede’s last day working for CertainTeed was April 12, 2018.

 (PageID.419, 590.)

       Not long after Ruede was fired, Tudor posted an opening for “Product

 Development Chemist” at the Development Center. (PageID.645; ECF No.

 21, PageID.1046.) Although this was a different title than Ruede’s, it

 appears that CertainTeed either stopped using the job title Ruede held

 (“Senior Materials Scientist”) or stopped having a person in that role. (See

 PageID.608–609; PageID.641.) Tudor hired Mathew Boban, Ph.D., for the

 Product Development Chemist position. (PageID.645, 667.) Boban was a

 younger worker; in fact, CertainTeed was Boban’s first post-doctoral job.

 (PageID.492, 608.) Both Tudor and Barpanda testified that Boban did not

 take over much, if any, of Ruede’s duties. (PageID.493, 643.) Ruede believes

 that Boban filled his position. (ECF No. 21, PageID.769.)



       After seeking relief through the Equal Employment Opportunity

 Commission, Ruede filed this lawsuit. (See ECF No. 1.) His amended

 complaint includes three counts. In Count I, Ruede alleges that CertainTeed

 “treated younger employees more favorably than [himself] and other older

                                      13
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1077 Filed 09/10/21 Page 14 of 36




 employees” and “terminated [him] because of his age” in violation of the

 federal Age Discrimination and Employment Act. (ECF No. 13, PageID.72.)

 Count II alleges a violation of the Elliott-Larsen Civil Rights Act, Michigan’s

 counterpart to the federal age-discrimination statute. (Id. at PageID.73.)

 Count III asserts breach-of-contract: Ruede only received four weeks’

 severance when he should have received 18 weeks’ severance. (Id. at

 PageID.74.)

       CertainTeed now seeks summary judgment pursuant to Federal Rule

 of Civil Procedure 56. (ECF No. 18.)



       Rule 56 provides, “The court shall grant summary judgment if the

 movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” Or stated less

 formally, after construing the evidence in the light most favorable to Ruede,

 if this Court believes that no reasonable jury could find for Ruede on his

 claims, CertainTeed is entitled to summary judgment. See Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).




                                        14
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1078 Filed 09/10/21 Page 15 of 36




       The Court begins with Ruede’s claim that CertainTeed violated state

 and federal statutes prohibiting age discrimination in the workplace.



       Before turning to the specifics of this case, the Court puts in place the

 general framework for analyzing Ruede’s age-discrimination claims at the

 summary-judgment stage.

       The federal Age Discrimination and Employment Act of 1967 (ADEA)

 prohibits an employer from depriving an employee of the “privileges of

 employment[] because of such individual’s age.” 29 U.S.C. § 623(a)(1).

 Similarly, Michigan’s Elliott-Larsen Civil Rights Act (ELCRA) prohibits an

 employer from depriving an employee of a “privilege of employment[]

 because of . . . age[.]” Mich. Comp. Laws § 37.2202(1)(a).

       Despite very similar language, one difference in how courts have

 construed the two laws is worth discussing here. Under the ADEA, a

 plaintiff must show that but-for his age, his employer would not have taken

 the adverse action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 178 (2009).

 And while there has been a call to reassess whether Michigan’s analog also

 demands but-for causation, Hrapkiewicz v. Wayne State Univ. Bd. of

 Governors, 910 N.W.2d 654, 655 (Mich. 2018) (Markman, C.J., dissenting


                                       15
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1079 Filed 09/10/21 Page 16 of 36




 from denial of leave to appeal), for now, a plaintiff can prevail under ELCRA

 by showing that his age was a “substantial” or a “motivating” factor in the

 adverse employment action, Drews v. Berrien Cty., Michigan, 839 F. App’x

 1010, 1012 n.1 (6th Cir. 2021); Debra v. JPMorgan Chase & Co., 749 F.

 App’x 331, 340 (6th Cir. 2018). That is generally a lower bar than but-for

 causation. See Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 349

 (2013) (describing “motivating factor” as a “lessened causation standard”).

 In this case, the difference in the causation standard does not matter: as

 will be explained, Ruede has not marshaled enough evidence for a

 reasonable jury to find that his age was a “substantial” or “motivating”

 factor in his termination or that but-for his age, he would have kept his job.

       Apart   from   the   causation    standard,   the   summary-judgment

 framework for analyzing age-discrimination claims under ADEA and

 ELCRA are the same. See Debra, 749 F. App’x 331. A court can first decide

 whether there is direct evidence of age discrimination. If the Court finds

 that there is no direct evidence, it uses the familiar McDonnell Douglas

 burden-shifting framework to analyze the plaintiff’s discrimination claim.

 See id.

       Here, there is no direct evidence of age discrimination. See Pelcha v.

 MW Bancorp, Inc., 988 F.3d 318, 326 (6th Cir. 2021) (“In reviewing direct

                                        16
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1080 Filed 09/10/21 Page 17 of 36




 evidence, we look for evidence from the lips of the defendant proclaiming his

 or her animus.” (internal quotation marks and ellipses omitted)); Brown v.

 Kelsey-Hayes Co., 814 F. App’x 72, 79 (6th Cir. 2020) (“[D]irect evidence does

 not require a factfinder to draw any inferences to conclude that the

 employer wrongfully discriminated.”). True, Ruede has testified that Minas

 Apelian, a high-level CertainTeed employee, made ageist remarks. For

 instance, when Apelian was announcing CertainTeed’s policy to hire

 younger people and eventually promote them to managers, Ruede recalls

 that Apelian made a remark about Ruede’s young children: “And [Apelian],

 in front of the room said . . . how can I do it, how can I handle young

 children, I’m so old, you know.” (PageID.373.) Ruede also recalls, “[Apelian]

 also told Dave Beck—this didn’t affect me, but he told Dave Beck that he

 was too old for the job.” (PageID.373.) Although Apelian’s remarks are

 troubling, the evidence indicates that they were not directed at Ruede’s job

 performance or tied to Barpanda’s or Tudor’s assessment of Ruede. Ruede

 testified that Apelian commented on his children a few times, including

 before Barpanda and Tudor even joined CertainTeed. (PageID.379, 381.)

 And, as Ruede himself stated, the comments about Beck “didn’t affect me.”

 Further, Apelian was Barpanda’s supervisor, i.e., he was three levels above

 Ruede. Indeed, the evidence shows that as far as Ruede’s termination, the

                                      17
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1081 Filed 09/10/21 Page 18 of 36




 buck stopped with Barpanda. (PageID.550.) So, in short, there is not direct

 evidence of age discrimination. See Rowan v. Lockheed Martin Energy Sys.,

 Inc., 360 F.3d 544, 550 (6th Cir. 2004) (“Statements by non-decision makers,

 or statements by decision makers unrelated to the decisional process itself

 can not suffice to satisfy the plaintiff's burden of demonstrating animus.”

 (alternations omitted)).

       That means this Court employs the familiar McDonnell Douglas

 burden-shifting framework to decide whether CertainTeed is entitled to

 summary judgment on Ruede’s age-discrimination claims. Under that

 framework, Ruede has the initial burden of production: he must produce

 evidence establishing a prima facie case of age discrimination. See Pelcha,

 988 F.3d at 325. If Ruede succeeds, a presumption of discrimination arises.

 See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993). CertainTeed

 must then produce evidence from which a reasonable jury could find that it

 discharged Ruede for reasons unrelated to his age. Pelcha, 988 F.3d at 325.

 If CertainTeed succeeds at step two, the McDonnell Douglas framework has

 done most of its work, and the summary-judgment question reduces to

 whether Ruede was terminated because of his age. See Reeves v. Sanderson

 Plumbing Prod., Inc., 530 U.S. 133, 142–43 (2000) (explaining, where

 employer met its burden of production at step two, “the McDonnell Douglas

                                      18
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1082 Filed 09/10/21 Page 19 of 36




 framework—with its presumptions and burdens—disappeared, and the sole

 remaining issue was discrimination [or not]” (internal quotation marks

 omitted)).

       Even so, there is a third step: an employee “must be afforded the

 opportunity to prove by a preponderance of the evidence that the legitimate

 reasons offered by the defendant were not its true reasons, but were a

 pretext for discrimination.” Reeves, 530 U.S. at 143. After all, if the

 employer’s stated reason is shown to be false, it is often the case that the

 true reason is discrimination. See id. at 147. But often is not always: “proof

 that the employer’s proffered reason is unpersuasive, or even obviously

 contrived, does not necessarily establish that the plaintiff’s proffered reason

 . . . is correct.” Id. at 146–47 (emphasis added). Thus, the Court must never

 lose sight of the “ultimate question”: “whether the employer intentionally

 discriminated.” Reeves, 530 U.S. at 146; see also Provenzano v. LCI

 Holdings, Inc., 663 F.3d 806, 812 (6th Cir. 2011) (“The plaintiff’s burden to

 demonstrate pretext in the final step then ‘merges with the ultimate burden

 of persuading the court that she has been the victim of intentional

 discrimination.’” (quoting Texas Dep’t of Cmty. Affs. v. Burdine, 450 U.S.

 248, 256 (1981))).




                                       19
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1083 Filed 09/10/21 Page 20 of 36




       The Court turns to applying this three-step framework to the facts of

 this case.



       The parties dispute whether Ruede can establish a prima facie case of

 age discrimination. To be more specific, the parties dispute whether Ruede

 has evidence of the fourth element of the prima facie case: that “[h]e was

 replaced by someone outside of the protected class or similarly situated non-

 protected employees were treated more favorably.” Pelcha v. MW Bancorp,

 Inc., 988 F.3d 318, 326 (6th Cir. 2021). In CertainTeed’s view, Ruede’s

 position “was not re-posted or filled” and “[n]o Senior Materials Engineer

 was hired after Plaintiff’s termination on April 12, 2018.” (ECF No. 18,

 PageID.123.) But from Ruede’s perspective, he was replaced by Boban, a

 person younger than 40. (ECF No. 21, PagID.781.)

       The Court need not resolve this dispute. Even if Ruede can establish

 a prima facie case of age discrimination, CertainTeed is still entitled to

 summary judgment for reasons set out below. So the Court can assume

 without deciding that Ruede has established a prima facie case. See Drews

 v. Berrien Cty., Michigan, 839 F. App’x 1010, 1012 (6th Cir. 2021) (taking

 same approach).




                                      20
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1084 Filed 09/10/21 Page 21 of 36




       At step two of the McDonnell Douglas framework, the employer must

 produce evidence of a non-discriminatory reason for terminating the

 plaintiff’s employment. Here, CertainTeed says it terminated Ruede’s

 employment because of “his poor work performance.” (ECF No. 18,

 PageID.123–125.)

       There is ample evidence supporting that assertion. Barpanda thought

 that Ruede did not perform well during 2016 and issued a performance

 evaluation to that effect. Then, a different supervisor, Tudor, thought Ruede

 did not perform well during 2017 and issued a performance evaluation to

 that effect. And Barpanda’s evaluation was not just his opinion—it included

 feedback from Ruede’s direct supervisor before Tudor and from Ruede’s

 coworkers. (PageID.473–474, 579.) And while Ruede asserts that Barpanda

 “cherry-picked” his coworkers remarks, it remains that Ruede’s coworkers

 said he “commonly starts but does not finish well on projects” and “often

 does not prioritize his work well enough to bring his project steps to a

 conclusion.” (PageID.579.) As for the performance review authored by

 Tudor,   Tudor   included   specific    examples   of   performance   “gaps.”

 (PageID.709.) Indeed, no one disputes that some of the ICON product was

 produced using an old catalyst (PageID.690; ECF No. 21, PageID.1016), no

                                        21
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1085 Filed 09/10/21 Page 22 of 36




 one disputes that consumers complained about gapping in the ICON

 product (PageID.480, 713), and no one disputes that Ruede spent many of

 his working hours working on the ICON project (PageID.392).

       Accordingly, the Court finds that CertainTeed has carried its burden

 of production at step two of the McDonnell Douglas framework, i.e.,

 CertainTeed has produced adequate evidence that it terminated Ruede’s

 employment for poor performance.



       So, as is often the case, things boil down to the third step: whether

 Ruede can show that CertainTeed’s claim of poor performance is a pretext

 for age discrimination and, more fundamentally, whether a reasonable jury

 could find that Ruede’s age was at least a “motivating factor” in his

 termination.

       Most of the time, a plaintiff attempts to establish pretext in “one of

 three ways: (1) that the proffered reasons had no basis in fact, (2) that the

 proffered reasons did not actually motivate the employer’s action, or (3) that

 the proffered reasons were insufficient to motivate the employer’s action.”

 Miles v. S. Cent. Hum. Res. Agency, Inc., 946 F.3d 883, 888 (6th Cir. 2020)

 (internal quotation marks omitted). “But these are not the only ways that a

 plaintiff can establish pretext; these three categories are simply a

                                      22
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1086 Filed 09/10/21 Page 23 of 36




 convenient way of marshaling evidence and focusing it on the ultimate

 inquiry: ‘did the employer fire the employee for the stated reason or not?’”

 Id. So Ruede “remain[s] free to pursue arguments outside these three

 categories.” Id.

       Here, Ruede attempts to show that CertainTeed’s performance

 justification is just a pretext for age discrimination by demonstrating (1)

 that he in fact performed well, (2) that the circumstances surrounding his

 termination are curious, and (3) that during Barpanda and Tudor’s tenure

 at CertainTeed, older workers were forced to leave the company and

 younger workers were hired.

       None of these three attempts succeed at establishing pretext for

 discrimination.

       Start with Ruede’s performance. As the Court explained at step two

 of the McDonnell Douglas framework, there is considerable evidence that

 Ruede did not perform well in 2016 and through the end of his employment.

 And this evidence comes from different people: Barpanda, Tudor, and

 coworkers. And some of this evidence is undisputed: ICON siding was not a

 success, there were issues with gapping, Ruede was the sole chemist at the

 Development Center on the ICON project, and Ruede spent much of his time

 in 2016 and 2017 working on the ICON project.

                                      23
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1087 Filed 09/10/21 Page 24 of 36




       The Court acknowledges that Ruede believes he performed well and

 that he has offered some evidence in support of that belief. (See ECF No. 21,

 PageID.764, 771, 779–780.) In 2016 or early 2017, Ruede received a Special

 Top Achievement Recognition or “STAR” for altering a chemical process and

 saving CertainTeed $4.6 million. (PageID.570.) And Ruede points out that

 he is the named inventor on a patent application that CertainTeed filed not

 long before his termination and continued to pursue after. (ECF No. 21,

 PageID.769.) Further, Ruede has offered a written rebuttal to the

 performance “gaps” that Tudor identified. (ECF No. 21, PageID.1016.) And

 when he was deposed in this case, Ruede explained why some of the

 performance issues were not his fault. For instance, Ruede testified that

 some of the reports he wrote were delayed due to Tudor (see PageID.346–

 347) and that others caused or contributed to the delay in changing the

 catalyst for the ICON product (see PageID.357–358).

       But even crediting Ruede’s explanations for Barpanda’s and Tudor’s

 performance critiques, Ruede has at most created a genuine dispute over

 his performance. Yet that alone is not enough to survive summary

 judgment. If an employer decides to terminate an employee based on the

 sincere belief that the employee’s performance is poor, then the employer’s

 decision is motivated by that belief and not the employee’s age—even if the

                                      24
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1088 Filed 09/10/21 Page 25 of 36




 employer’s performance assessment is, objectively speaking, wrong. See

 Treadway v. California Prod. Corp., 659 F. App’x 201, 210 (6th Cir. 2016)

 (“The ADEA cannot protect older employees from erroneous or even

 arbitrary personnel decisions but only from decisions that are unlawfully

 motivated.”); Land v. S. States Coop., Inc., 740 F. App’x 845, 849 (6th Cir.

 2018) (“[T]he law does not require employers to make perfect decisions, nor

 forbid them from making decisions that others may disagree with. Rather,

 employers may not hire, fire, or promote for impermissible, discriminatory

 reasons.”).

       Here, the evidence of Ruede’s performance would not permit a jury to

 reasonably question whether Barpanda and Tudor honestly believed that

 Ruede’s performance was deficient. As to the STAR award, Barpanda

 believed (right or wrong) that Ruede obtained the award for work done

 before the period under evaluation. (See PageID.487–488.) And although

 Ruede prepared a written rebuttal to Tudor’s performance critiques, it

 appears that Tudor never saw that rebuttal before recommending that

 Ruede be fired. (See ECF No. 21-6, PageID.1016 (written rebuttal references

 being “let go”).) And Ruede admits he did not submit a rebuttal to

 Barpanda’s performance review. (PageID.325.) So even if Ruede’s

 performance was in fact adequate, every reasonable jury would infer that

                                      25
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1089 Filed 09/10/21 Page 26 of 36




 Barpanda and Tudor did not think that was the case. And because

 Barpanda and Tudor sincerely believed Ruede’s performance was poor, it is

 that belief, rather than Ruede’s age, that motivated their decision to

 terminate his employment.

       Ruede also attempts to cast doubt on the legitimacy of Barpanda’s and

 Tudor’s performance assessments by claiming that he did not have negative

 performance reviews until Barpanda and Tudor—both 20 years younger

 than him—became his supervisors. (See ECF No. 21, PageID.779, 786.)

       A reasonable jury could not find that this is probative of age

 discrimination. First, Ruede has not cited any evidence backing his claim

 that he “consistently received positive performance evaluations” before

 Barpanda and Tudor arrived at CertainTeed. (See ECF No. 21, PageID.779.)

 Indeed, Ruede’s performance reviews for 2015 and earlier are not part of

 the summary-judgment record. Second, the record provides—or at least

 hints—at why things changed with Barpanda and Tudor. The two were

 longtime managers at Dow Chemical, and thus, their supervisory methods

 and expectations were likely different from Ruede’s prior supervisors. In

 fact, Ruede testified that his direct supervisor before Tudor, Jeff Hatch, was

 “lazy” and that Hatch’s lack of work ethic could be why Hatch did not make

 a single comment on Ruede’s performance review for 2015. (PageID.310.)

                                      26
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1090 Filed 09/10/21 Page 27 of 36




       Ruede also argues that the strange circumstances surrounding his

 termination suggest that he was terminated because of his age. He points

 out that he completed the PIP yet, less than 11 weeks later, he was

 terminated. (ECF No. 21, PageID.783, 785.) He also points out that on the

 PIP, he was required to meet with Tudor every week, yet Tudor later faulted

 him for needing a “very high degree of interaction and guidance (weekly 1:1

 meetings).” (See id.)

       On the surface, the timing does seem odd: if Ruede performed well

 enough to complete the PIP, how could his performance warrant

 termination just 11 weeks later? And on the surface, Tudor’s critique seems

 contradictory: how could he require that Ruede attend weekly meetings

 while on the PIP but then fault Ruede for needing “weekly 1:1 meetings”?

       But upon deeper dive into the evidence, these questions have non-

 discriminatory answers. As to the weekly PIP meetings, it was not just the

 quantity that Tudor was concerned about. Tudor later explained, “I think

 the way I phrased it there was the high degree of interaction and guidance

 [on the PIP]. So that meant, at our one-on-one meetings, I had to direct him

 on what to do, what to work on next, and then, ‘Did you get this done?’ those

 types of things.” (PageID.622.) In other words, it was not just the number of

 meetings that concerned Tudor but the micromanagement. As for the fact

                                      27
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1091 Filed 09/10/21 Page 28 of 36




 that Ruede was terminated weeks after completing the PIP, the record

 explains the timing. In Tudor’s view, Ruede did not complete the PIP with

 flying colors: “[Ruede] completed everything that was outlined [in the PIP],

 but it was a struggle.” (PageID.628.) And Tudor believed that there were

 continuing performance issues after the PIP. (PageID.712–714.) So looking

 at the situation from Tudor’s perspective, there was nothing odd about

 Ruede completing the PIP and then being terminated 11 weeks later. And

 while Ruede’s perspective is different than Tudor’s, the question is what

 motivated Tudor to recommend Ruede’s termination. Every reasonable jury

 would find that it was Ruede’s performance, not his age.

       Ruede next claims that CertainTeed had a habit of pushing out older

 workers and hiring younger workers. He asserts that around the time of his

 termination, four older CertainTeed employees were fired or otherwise

 released (PageID.395) and that a 70-year-old was “allowed” to retire (id.).

 Ruede also asserts that Tudor “filled [his] position by hiring a younger

 individual, Mathew Boban” and that “Tudor had a habit in 2018 of hiring

 younger people. Four in fact: Mitra Britton, David Hagelgans, Mathew

 Boban, and Chris Colyn.” (ECF No. 21, PageID.768–769.) Tudor also hired

 Japtiwale, a younger worker. (PageID.664.) And Ruede believes that




                                      28
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1092 Filed 09/10/21 Page 29 of 36




 Japtiwale was hired pursuant to a company policy of hiring younger

 workers and promoting them to become managers. (PageID.368–369.)

         Even assuming three or four examples in a very large company sound

 promising for Ruede’s age-discrimination claims, a deeper dive into the

 record again reveals that it does not amount to much. For three out of the

 four older workers that Ruede says were forced to leave CertainTeed, Ruede

 offers no evidence as to the circumstances surrounding their exit. (See

 PageID.395.) So for all the record shows, the three workers were poor

 performers or CertainTeed switched to projects that did not require their

 skills. As to the fourth older worker, Ruede himself suggests that poor

 performance, not age, was the reason he was fired: “Dave Beck[] was let go

 2 weeks before me for his lack of satisfactory ICON production.” (ECF No.

 21, PageID.1016; see also PageID.396.) As for the 70-year-old who was

 “allowed” to retire, that was Walrath; and Ruede admits that Walrath had

 long talked about retiring at age 70. (PageID.362, 396, 493.) So Ruede’s

 reliance on the exit of older workers from CertainTeed does little to help his

 case.

         That leaves the younger employees that Tudor allegedly hired. For

 two of these employees—Mitra Britton and Chris Colyn—the testimony that

 Ruede cites does not show that Tudor hired them; Tudor merely testified

                                      29
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1093 Filed 09/10/21 Page 30 of 36




 that they were “pulled into [a] project” as it got closer to launch. (Compare

 ECF No. 21, PageID.770 (citations to Tudor’s deposition), with ECF No. 18,

 PageID.605.) True, Tudor did hire Japtiwale, Hagelgans, and Boban, each

 of whom were likely “younger” workers and certainly younger than Ruede.

 (See PageID.392, 608, 642, 664.) But Ruede cites to nothing in the record

 suggesting that Tudor hired Japtiwale, Hagelgans, or Boban to perform

 Ruede’s duties or otherwise push Ruede out of the company. Perhaps the

 hiring of Boban gets closest to permitting that inference, but there was

 considerable testimony from both Tudor and Barpanda that Boban did not

 take over Ruede’s duties and that Boban was more of a replacement for

 Walrath. (PageID.491–494 (explaining that Boban assumed some of

 Walrath’s duties), PageID.611 (explaining that Tudor, Colyn, and Britton

 took over ICON work after Ruede left), PageID.643 (stating that Boban did

 not take over Ruede’s duties).)

       As for the policy of hiring younger workers and promoting them to

 managers, it is more innocent than it sounds: “[Apelian said that] we’ve

 established programs . . . so that young people come in and . . . have a career

 at Saint-Gobain and not just come there and go.” (PageID.378.) And even if

 that employee-retention effort discriminates based on age, the connection

 between that hiring policy and Ruede’s firing is tenuous at best. For

                                       30
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1094 Filed 09/10/21 Page 31 of 36




 instance, nothing suggests that the hiring of Japtiwale, which Ruede

 suggests was pursuant to the policy (PageID.368–369), hastened or caused

 Ruede’s exit. (See PageID.666 (indicating that Japtiwale’s tasks were “95%”

 different than Ruede’s).)

       In short, Ruede has at best shown that CertainTeed’s articulated

 reason for terminating his employment—poor performance—was mistaken

 or wrong. But Ruede has not taken the further step of showing that the

 claim of poor performance was a coverup for age discrimination. Yet it is

 this latter showing that is required to survive summary judgment. See

 Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 146–47 (2000) (“It

 is not enough to disbelieve the employer; the factfinder must believe the

 plaintiff’s explanation of intentional discrimination.” (alterations and

 internal quotation marks omitted)).



       While that mostly resolves Ruede’s state and federal age-

 discrimination claims, the Court is cognizant that “[t]he ultimate question

 is whether the employer intentionally discriminated.” Reeves, 530 U.S. at

 146; see also Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 812 (6th Cir.

 2011) (“The plaintiff’s burden to demonstrate pretext in the final step then

 ‘merges with the ultimate burden of persuading the court that she has been

                                       31
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1095 Filed 09/10/21 Page 32 of 36




 the victim of intentional discrimination.’” (quoting Texas Dep’t of Cmty. Affs.

 v. Burdine, 450 U.S. 248, 256 (1981))). To this end, the Court briefly

 addresses some of Ruede’s testimony that Barpanda, and possibly Tudor,

 viewed his age negatively.

       Many of the incidents that Ruede attempts to associate with age bias

 are typical workplace interactions and none reveal any age animus. For

 instance, Ruede recalls a situation where Barpanda was in the breakroom

 talking to others, and when Ruede walked in “[Barpanda] said, I don’t—

 with anger in his voice, I don’t want any of the small-talk around here. If

 you have something to say about me, you say it to me directly, don’t talk to

 other people.” (PageID.320, 323.) Ruede also recalls that he and another

 coworker agreed on an 11:30 a.m. deadline, but the day before the deadline,

 Barpanda moved the deadline to 8:30 a.m. (PageID.227–228.) As for Tudor,

 Ruede remembers an incident where he had assigned an intern a multi-

 week project but, unknown to Ruede, the intern stopped working on it

 midway through; when Ruede inquired why that happened, “[Tudor] said,

 Well, [the interns] have higher priority to work on, higher priority to work

 on. I said, But I have timings. I promised these things by certain dates.

 What about that? And [Tudor] just sort of looked at me and said, What do

 you want me to do? Sort of looked at me, didn’t say—without words didn’t

                                       32
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1096 Filed 09/10/21 Page 33 of 36




 say anything.” (PageID.371.) Ruede also recalls complaining to Tudor about

 an information video CertainTeed posted online and Tudor responding that

 “he was not going to be involved with taking it down because we didn’t put

 it there.” (PageID.382.) Ruede speculates that “if I had been a younger

 person [Tudor] would have just accommodated” his complaint about the

 video. (PageID.381.) In this Court’s opinion, incidents like these are

 common in the workplace. At most these incidents show that Barpanda and

 Tudor were tough on Ruede; but they offer no insight as to why that was so,

 let alone that age was the reason.

       Ruede does recall a few other incidents that, construing the evidence

 most favorably for Ruede, could be seen as more age-related. For instance,

 he points out that Barpanda or Tudor assigned Japtiwale, a younger

 worker, two interns while he and Walrath, both older, were not assigned the

 two interns. (PageID.366–367.) Ruede also asserts that Barpanda, and

 possibly Tudor, would require him and Walrath to complete projects in less

 time than younger workers. (PageID.391.) Ruede also remembers Barpanda

 making him do some calculations by hand while Japtiwale and the two

 interns (i.e., younger workers) were allowed to “just press buttons” on a

 machine to get the results. (PageID.213–214, 230–231.)




                                      33
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1097 Filed 09/10/21 Page 34 of 36




       These incidents do not establish that Barpanda or Tudor were biased

 against older workers—at least not to the point where it motivated their

 decision to terminate Ruede’s employment. Ruede indicated that the reason

 Japtiwale was assigned interns was because he wanted to be a manager (or

 was hired to become one). (PageID.366.) In contrast, Ruede’s position, which

 he held long before Barpanda or Tudor arrived at CertainTeed, was not a

 management position. (PageID.288 (“I had no supervisor responsibilities in

 the job 2010 and beyond.”).) As for Barpanda or Tudor requiring Ruede and

 Walrath to complete projects in less time than younger workers, Ruede

 admitted that the younger workers’ duties were different than his.

 (PageID.393.) Finally, as to the calculations, it is entirely unclear why

 Barpanda forced Ruede to do them long hand while the interns were allowed

 to use machines. But even if this was because of age, Ruede does not argue

 that being forced to calculate by hand was itself an adverse employment

 action, and it is too much of a stretch to infer from that minimal disparate

 treatment that Barpanda was motivated to fire Ruede because of his age.

                                    * * *

       Having completed the McDonnell Douglas analysis, and having

 considered the ultimate question of age discrimination, the Court finds that

 no reasonable jury could find that Ruede’s age was a “motivating” or

                                      34
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1098 Filed 09/10/21 Page 35 of 36




 “substantial” factor in Tudor and Barpanda’s decision to terminate Ruede’s

 employment. So CertainTeed is entitled to summary judgment on Ruede’s

 claim under Michigan’s Elliott-Larsen Civil Rights Act. And because the

 federal Age Discrimination in Employment Act requires a stronger or, at

 least, a similar causal link, see Drews v. Berrien Cty., Michigan, 839 F. App’x

 1010, 1012 n.1 (6th Cir. 2021), CertainTeed is also entitled to summary

 judgment on Ruede’s claims under ADEA.



       That leaves Ruede’s breach-of-contract claim under state law. Ruede

 claims that CertainTeed paid him four weeks’ severance, but, contractually,

 owed him 18 weeks’ severance. (PageID.415; ECF No. 13, PageID.75; ECF

 No. 21, PageID.758.)

       No reasonable jury could agree with Ruede. Even assuming that

 CertainTeed’s severance policy is an enforceable contract, the stated

 “purpose” of the policy is to provide benefits to CertainTeed employees

 terminated “due to a reduction in force/downsizing, change in company

 direction, or job elimination.” (PageID.716.) And to make its scope clear, the

 policy states, “Employees are not entitled to severance pay if the

 termination is for any of the following conditions: . . . Discharge for Cause.

 ‘Cause’ shall be defined as termination for misconduct or performance

                                       35
Case 2:19-cv-12943-LJM-EAS ECF No. 23, PageID.1099 Filed 09/10/21 Page 36 of 36




 reasons as determined by the Company in its sole discretion.” (PageID.717.)

 As discussed, the record reflects that Barpanda and Tudor terminated

 Ruede because of poor performance. (See also ECF No. 21-23, PageID.1055

 (EEOC charge stating “I was discharged allegedly for performance issues”).)

 And while Ruede has evidence that his performance was better than

 Barpanda and Tudor believed, the severance policy expressly states that

 performance is “determined by the Company in its sole discretion.” In other

 words, it was Barpanda’s and Tudor’s opinions that mattered, not Ruede’s.

 Finally, the severance policy requires an employee to “sign an agreement

 and release claims to receive severance pay.” (PageID.717.) Ruede admits,

 “I signed no release.” (PageID.415.)

       In short, on at least two fronts, Ruede’s breach-of-contract claim fails

 as a matter of law.



       For the reasons given, no reasonable jury could find for Ruede on any

 of his claims, so CertainTeed’s motion for summary judgment (ECF No. 18)

 is GRANTED.

       SO ORDERED.

       Dated: September 10, 2021
                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE
                                        36
